 Case 13-26357         Doc 115      Filed 10/02/18 Entered 10/02/18 11:01:50             Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-26357
         Rosa Altamirano
         Edwin G Ramirez
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/27/2013.

         2) The plan was confirmed on 06/01/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 04/23/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $10,950.00.

         10) Amount of unsecured claims discharged without payment: $178,758.06.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-26357       Doc 115        Filed 10/02/18 Entered 10/02/18 11:01:50                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $78,540.00
       Less amount refunded to debtor                            $527.80

NET RECEIPTS:                                                                                   $78,012.20


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $0.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $3,528.02
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,528.02

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE LUTHERAN GENERAL        Unsecured         600.00           NA              NA            0.00       0.00
AMERICAN EXPRESS                 Unsecured      1,387.00       1,387.63        1,387.63        105.91        0.00
ANTIO LLC                        Unsecured      6,883.00       6,883.56        6,883.56        525.40        0.00
AT&T SERVICES INC                Unsecured         469.00        397.48          397.48          30.34       0.00
BANK OF AMERICA                  Unsecured     79,554.46           0.00            0.00           0.00       0.00
BANK OF AMERICA                  Secured       79,554.46     79,690.74             0.00           0.00       0.00
CAPITAL ONE                      Unsecured           1.00           NA              NA            0.00       0.00
CAPITAL RECOVERY V LLC           Unsecured      2,359.00       2,359.01        2,359.01        180.06        0.00
CARMAX AUTO FINANCE              Unsecured      4,750.00            NA              NA            0.00       0.00
CARMAX AUTO FINANCE              Secured       18,000.00     22,339.08        22,339.08           0.00       0.00
CHASE BANK                       Unsecured            NA            NA              NA            0.00       0.00
CHASE/BANK ONE CARD SERVICES     Unsecured            NA            NA              NA            0.00       0.00
CITIBANK                         Unsecured      2,667.00            NA              NA            0.00       0.00
CITIBANK NA                      Unsecured      1,087.00         989.95          989.95          75.56       0.00
CITIBANK NA                      Unsecured           1.00           NA              NA            0.00       0.00
CITIMORTGAGE                     Unsecured     15,222.96            NA              NA            0.00       0.00
CITIMORTGAGE                     Secured              NA     78,961.13        70,000.00     70,000.00        0.00
CITIMORTGAGE                     Secured      175,000.00    113,911.15       192,872.98           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         327.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         300.00           NA              NA            0.00       0.00
FATHER & SON CONTRACTORS INC     Secured       88,100.00    129,210.13         1,200.00      1,200.00        0.00
FATHER & SON CONTRACTORS INC     Unsecured     88,100.00            NA       128,010.13           0.00       0.00
GECRB/MUSICIANS FRIEND           Unsecured           0.00           NA              NA            0.00       0.00
HOME DEPOT                       Unsecured           1.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         166.61          166.61          12.72       0.00
INTERNAL REVENUE SERVICE         Priority       2,007.56       2,001.61        2,001.61      2,001.61        0.00
INTERNAL REVENUE SERVICE         Unsecured         207.71        231.04          231.04          17.63       0.00
KIMBERLY SMILES DENTAL OFFICE    Unsecured         300.00           NA              NA            0.00       0.00
Luis Altamirano                  Unsecured      5,000.00            NA              NA            0.00       0.00
MACYS/MARSHALL FIELDS            Unsecured           0.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC              Unsecured      1,069.00       1,095.75        1,095.75          83.64       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-26357          Doc 115       Filed 10/02/18 Entered 10/02/18 11:01:50                     Desc Main
                                        Document Page 3 of 4



Scheduled Creditors:
Creditor                                         Claim           Claim         Claim        Principal       Int.
Name                                  Class    Scheduled        Asserted      Allowed         Paid          Paid
MIDLAND FUNDING LLC                Unsecured         238.00          237.52        237.52          18.13        0.00
MIDLAND FUNDING LLC                Unsecured            NA             0.00          0.00           0.00        0.00
MOMA FUNDING LLC                   Unsecured            NA         1,995.62      1,995.62        152.32         0.00
NORTHWESTERN MEMORIAL HOSPIT Unsecured            2,500.00              NA            NA            0.00        0.00
NORWEGIAN AMERICAN HOSPITAL Unsecured             1,000.00              NA            NA            0.00        0.00
OAK PARK ORAL SURGERY PC           Unsecured          91.00             NA            NA            0.00        0.00
Our Lady of Resurrection Med. Ctr. Unsecured         158.00             NA            NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO        Unsecured      1,059.00         1,059.37      1,059.37          80.86        0.00
SPRINGLEAF FINANCIAL SERVICES Unsecured                0.00             NA            NA            0.00        0.00
SUBURBAN EAR NOSE & THROAT SP Unsecured           1,500.00              NA            NA            0.00        0.00
T MOBILE                           Unsecured         808.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                 Claim            Principal                Interest
                                                               Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $194,072.98            $1,200.00                   $0.00
      Mortgage Arrearage                                  $70,000.00           $70,000.00                   $0.00
      Debt Secured by Vehicle                             $22,339.08                $0.00                   $0.00
      All Other Secured                                        $0.00                $0.00                   $0.00
TOTAL SECURED:                                           $286,412.06           $71,200.00                   $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                 $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                   $0.00              $0.00                  $0.00
       All Other Priority                                     $2,001.61          $2,001.61                  $0.00
TOTAL PRIORITY:                                               $2,001.61          $2,001.61                  $0.00

GENERAL UNSECURED PAYMENTS:                              $144,813.67             $1,282.57                  $0.00


Disbursements:

        Expenses of Administration                                $3,528.02
        Disbursements to Creditors                               $74,484.18

TOTAL DISBURSEMENTS :                                                                             $78,012.20




UST Form 101-13-FR-S (09/01/2009)
 Case 13-26357         Doc 115      Filed 10/02/18 Entered 10/02/18 11:01:50                 Desc Main
                                      Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
